DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/20/2019, 3/2/2020, 11/2/2020, and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:
-Claim 1, line 4 “the downstream side” should instead be “a downstream side”.
-Claim 1, line 5 “the transfer direction” should instead be “a transfer direction”
-Claim 1, lines 12-13 “with a pressing force higher than that applied to the front end” would be better recited as “with a pressing force higher than a pressing force applied by the first blowing device to the front end”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, lines 3-4 of the claim recite “a rotary roller capable of rotating about a rotation axis along a horizontal direction intersecting the transfer direction”. This limitation renders the claim indefinite for several reasons. First, it is unclear if Applicant is attempting to claim the rotation axis is along a horizontal direction or if the roller is rotating along the horizontal direction. It would appear, based on the specification, Applicant is referring to the movement of the roller but this is not readily apparent. Further assuming that the Applicant is attempting to claim that the roller rotates along a horizontal direction, this renders the claim further unclear as a horizontal direction which intersects the transfer direction would not resemble a rotational direction in which the roller would be moving along. A horizontal direction could be tangent to a rotation direction of the roller but it is unclear if this is what Applicant is referring to. In conclusion, it is unclear as to how the roller can rotate in a horizontal direction. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatano (US PGPUB 2014/0148321-cited in IDS).

Regarding Claim 1, Hatano discloses a sheet stacking device (see Figures 1b and 3) comprising: 
a hopper unit (H; Figures 1b and 3) on which box making sheet material (10) is stacked (see Para. 0117); 
an ejection unit (forwarding rolls 22) that ejects the box making sheet material (10) to the hopper unit (H; see Paras. 0116-0117); 
a first blowing device (fan/blower 53) that is disposed above the downstream side of the hopper unit (H) in the transfer direction of the box making sheet material (10) and that presses the box making sheet material (10) downward by blowing air (AF; Figure 1b; Para. 0125); 
a pressing device (fan/blower 52) that is disposed above an upstream side of the hopper unit (H as shown) in the transfer direction of the box making sheet material (10) and that presses the box making sheet material (10) downward (Para. 0125); and 
a control device (54) that controls an operation of the first blowing device (53) pressing a front end of the box making sheet material (10) downward, and controls an operation of the pressing device (52) so as to press a rear end of the box making sheet material (10) downward with a pressing force higher than that applied to the front end of the box making sheet material (10; see Para. 0133; note that Para. 0133 discloses the controller 54 controlling the operation, including air flow amount, of fans/blowers 52, 53 such that they are independently controlled and therefore, the controller is clearly capable of setting the force of fan/blower 52 to be higher than that of fan/blower 53, for example, see Figure 7c, which shows the blower 53 being halted and therefore the pressing device/blower 52 is clearly applying a higher pressing force; also note Paras. 0135, 0142, 0146, 0147, specifically, Para. 0147 discloses the first blowing device 53 is controlled to be the “lacking amount of air”).  

Regarding Claim 2, Hatano discloses the control device (54) controls the operation of the pressing device (52) so as to press only the rear end of the box making sheet material (10) downward (see Figure 7c; Para. 0129 discloses the fan 52 acts on rear-end of hopper H).  

Regarding Claim 3, Hatano discloses wherein the pressing device (52) is a second blowing device (52) pressing the box making sheet material (10) downward by blowing air (Paras. 0125, 0129).  

Regarding Claim 4, Hatano discloses the control device (54) stops an operation of the second blowing device (52) while the front end of the box making sheet material (10) is transferred below the second blowing device (52; see Para. 0133 which discloses the controller 54 controls activation and halting of each fan and therefore is clearly capable of such operation as claimed without further modification).  

Regarding Claim 5, Hatano discloses the control device (54) stops the operation of the second blowing device (52) while the front end of the box making sheet material (10) enters above the hopper unit (H; see Para. 0133 which discloses the controller 54 controls activation and halting of each fan and therefore is clearly capable of such operation as claimed without further modification).  


Regarding Claim 6, Hatano discloses the control device (54) starts the operation of the second blowing device (52) after the rear end of the box making sheet material (10) passes the ejection unit (22; note Para. 0126-0127 discloses relaying a passage signal, from sensor 51, to the controller 54; see Para. 0133 which discloses the controller 54 controls activation and halting of each fan and therefore is clearly capable of such operation as claimed without further modification).  


Regarding Claim 8, Hatano discloses the control device (54) sets a pressing force of the second blowing device (52) against the box making sheet material (10) higher than a pressing force of the first blowing device (53) against the box making sheet material (10; see Paras. 0133-0135 and note Para. 0147 as an example which discloses an example of the first blowing device supplying less pressing force).  


Regarding Claim 12, Hatano discloses a counter ejector (6; Figure 1) comprising: the sheet stacking device according to Claim 1 (see Figure 1b; see above rejection of Claim 1), wherein the box making sheet materials (10) are sorted in a batch (100; Figure 2) of a predetermined number of sheets (10) and are discharged after being stacked while being counted (Paras. 0114, 0137 (discloses counting), 0139 (discloses discharge)).  

Regarding Claim 13, Hatano discloses a box making machine (“box former”; Figure 2; Para. 0111) comprising: 
a sheet feed section (1) feeding a box making sheet material (10a; see Figure 2; Para. 0112); 
a printing section (2) that performs printing on the box making sheet material (10a; Para. 0112); 
a slotter creaser section (3, 4) that performs creasing on a front surface of the box making sheet material (10a) and performs grooving (Para. 0113); 
a folder gluer section (5) that folds the box making sheet material (10a) to join ends together, thereby forming a box member (10; Para. 0113-0114); and 
a counter ejector section (6) that discharges every predetermined number of the box members (10) after being stacked while counting the number of the box members (10; Paras. 0114, 0137, 0139), wherein the counter ejector (6) according to Claim 12 is applied as the counter ejector section (6; see rejection of Claim 12 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US PGPUB 2014/0148321-cited in IDS), in view of Siriporn (US Patent 5,160,129-cited in IDS).

Regarding Claims 7, 14 and 15, Hatano discloses essentially all elements of the claimed invention, including the features of Claims 4,  5 and 6, in which Claims 7, 14 and 15 depend therefrom, respectively. Hatano further discloses a position sensor (51) detecting a transfer position of the box making sheet material (10), and6Docket No.: 4554-511 wherein the control device (54) receives a detecting result of the position sensor (51) and controls the device based on the signal (Para. 0126 and 0127), however, although it can be reasonably assumed that the control controls the operation of the second blowing device (52) based on the detecting result of the position sensor (51), this is not explicitly disclosed.
Attention can be brought to the teachings of Siriporn which teaches another stacking device of a counter ejector (10; Figure 1) wherein the device comprises a position sensor (72) arranged just upstream of an ejecting device (24, 26), wherein the position sensor (72) sends a detecting result based on a transfer position of the incoming sheet portion (28) to a control device (76) and wherein the control device moves a pressing device (cam 64) out of the path of the incoming sheet and the pressing device is further rotated based on timing to contact the rear end of the sheet portion (28; Col 4, line 60 through Col 5, line 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Hatano such that the control device (54) controls the pressing device based on the detection of the position sensor (51) as taught by Siriporn. By modifying Hatano in this manner, the pressing device/blowing device will not interfere with the feeding of the incoming sheet and the air blowing device can properly blow on the desired portions of the sheet and further, with such control of the blowing device, power can be further saved as the blowing device would not be activated until necessary to act on the material. 

Regarding Claim 11, Hatano discloses most of the claimed elements but fails to explicitly disclose the pressing device is a cam device including a cam member capable of rotating about a rotation axis along a horizontal direction intersecting the transfer direction of the box making sheet material.  
Attention can be brought to the teachings of Siriporn which teaches another stacking device of a counter ejector (10; Figure 1) wherein the device comprises an ejecting device (24, 26) and a pressing device (cam 64) wherein the pressing device (64) is a cam device (64; Figures 3-4) including a cam member (64) capable of rotating about a rotation axis (of 66) along a horizontal direction such that the pressing device (64) acts on the sheet material in the transfer direction of a box making sheet material (28; Col 4, line 60 through Col 5, line 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the pressing device of Hatano with a cam device as taught by Siriporn as such a modification will not only apply pressure to the rear end of the material but also apply sufficient pressure to prevent any unfolding of the box material as taught by Siriporn (Col 5, lines 12-19). 
Note further Applicant has not disclosed that such a camming device provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with blowing device of Hatano because both the blowing device of Hatano and Siriporn will both apply pressure to the top of the incoming box materials.
Therefore, it would have been an obvious matter of design choice to modify Hatano, in view of Siriporn, to obtain the invention as specified in the claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US PGPUB 2014/0148321-cited in IDS).

Regarding Claim 9, Hatano (first embodiment of Figures 1a-7c) discloses most features of the claimed invention including the claimed features of Claim 3 in which Claim 9 depends from and further, the first embodiment Hatano discloses the second blowing device (52) includes a plurality of blowing ports (see 52a- Figure 1a), however the ports (52a) are not disclosed as are aligned along the transfer direction of the box making sheet material and further the first embodiment Hatano does not disclose a plurality of damper mechanisms which open and close the plurality of blowing ports, and wherein the control device sequentially opens the plurality of damper mechanisms from the upstream side in the transfer direction of the box making sheet material.  
However, attention can be brought to a further embodiment of Hatano depicted in Figures 9a-9b. In this embodiment, Hatano discloses a blower device (56) comprising a plurality of blowing ports (defined by shutters 62), wherein the ports (of 62) are aligned along the transfer direction of the box making sheet material (10; as shown) and a plurality of damper mechanisms (shutters 62) which open and close the plurality of blowing ports (of 62), and wherein the control device (54) sequentially opens the plurality of damper mechanisms (62) from the upstream side in the transfer direction of the box making sheet material (10; Paras. 0160-0161).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a plurality of ports/individually controlled shutter mechanisms as taught by the third embodiment of Hatano (Figures 9a-9b) into the upstream blowing device (52) of the first embodiment of Hatano. By modifying the upstream/second blowing device of Hatano in this manner, it possible to set blowing area and amount of blowing air in detail along the transfer direction as taught by Hatano (Paras. 0164, 0166). Note with such an incorporation, the air flow can be applied and adjusted up until the material reaches the downstream/first blowing device (53).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US PGPUB 2014/0148321-cited in IDS), in view of Schneider (US Patent 3,178,174).

Regarding Claim 10, Hatano discloses several features of the claimed invention but fails to explicitly disclose the second blowing device includes a rotary roller capable of rotating about a rotation axis along a horizontal direction intersecting the transfer direction of the box making sheet material, and a blowing port disposed on an outer peripheral portion of the rotary roller along a rotation axis direction.  
Attention can be brought to Schneider which teaches another sheet stacking device (Figures 9-10) which feeds sheets (4) into a stack (12) wherein the sheets are acted on by a blowing device (26, 27) which includes a rotary roller (sleeve 27) capable of rotating about a rotation axis, and a blowing port (perforations 28) disposed on an outer peripheral portion of the rotary roller (27) along a rotation axis direction (see Col 4, lines 43-62).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hatano by incorporating a rotary roller configuration as taught by Schneider with the blowing device of Hatano. By modifying the upstream/second blowing device of Hatano in this manner, the angle at which the air is applied to the material can be readily adjusted by rotation of the roller as taught by Schneider (Col 4, lines 52-58).
Note although Hatano, in view of Schneider, still fails to explicitly disclose the rotary roller (of Schneider) being rotatable along a horizontal direction intersecting the transfer direction of the box making sheet material, it would have been obvious to one of ordinary skill in the art to have located such a rotary roller (of Schneider) configuration into Hatano with such a location such that the material is deflected downward prior to be blown downward and prevented from being deflected upward. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04 (VI-C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Tamura (US Patent 6,889,971) teaches a position sensor and controlling the blowing device based on the position sensor feedback.
-Pollich (US Patent 4,702,468), Imai (US Patent 4,311,475), Hatano (US PGPUB 2013/0296151) teach other stacking devices comprising pressing devices in the form of blowing devices.
-Iori (US PGPUB 2018/0015682) and Hazu (US Patent 8,844,927) teach pressing device in the form of cam(s) (see 71, 72; Figures 7a-8f).
- Schumann (DE 102008020533 A1) teaches a blowing device for pressing a sheet material onto a stack including a baffle.
-Leuthold (US Patent 4,466,605) and Divoux (US Patent 4,440,388) disclose the use of rotary rollers including a blowing device to transport sheet material to a stack. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/1/2021